DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The documents listed on the Information Disclosure Statement dated 26 May 2022 have not been considered, as no copies have been provided by Applicant.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, and 22-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinto (7111366) in view of Reeves (7735201) and Lasenga et al (6073313).
Pinto teaches an apparatus for forming a web of non-woven fibers (Figure 1), the apparatus comprising:
	a main cylinder (Detail 1B) having a peripheral cylindrical surface configured to receive a plurality of fibers, the main cylinder rotating in a first rotational direction;
	a randomizing cylinder (Detail 4B) having a peripheral cylindrical surface adjacent the main cylinder’s peripheral cylindrical surface;
	a doffer cylinder (Detail 5B) having a peripheral cylindrical surface adjacent the randomizing cylinder’s peripheral cylindrical surface;
	wherein the peripheral cylindrical surface of the randomizing cylinder includes protrusions that extend radially at an angle from the peripheral cylindrical surface (must have protrusions, or the fibers could not be transferred; this is how carding machines operate).  
While Pinto essentially teaches the invention as detailed, including protrusions extending radially from the peripheral cylindrical surface of the randomizing cylinder, it is silent as to the angle of those protrusions.  Reeves, however, teaches that it is well known in the art to provide the protrusions of a randomizing cylinder with an angle of about 30 degrees to about 60 degrees (Column 4, lines 45-49; Column 9, lines 40-62).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the protrusions with an angle as taught, so as to grip the fibers from the main cylinder in a proper manner for randomizing.
While Pinto essentially teaches the invention as detailed, it is silent as to the direction of rotation of the components.  Lasenga, however, teaches that it is well known to have the main cylinder and randomizing cylinder rotate in a same first direction (Details 1 and 2, see arrows), and have the doffer cylinder rotate in a second opposite direction (Detail 6, see arrow).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rotated the components as taught, so as to effectively transfer fibers from cylinder to cylinder as needed.  The ordinarily skilled artisan would understand that the directions of rotation would have to be as taught by Lasenga, or the fibers could not be properly transferred in a manner to form an acceptable non-woven web.
In regards to Claim 2, the device of Pinto is capable of processing synthetic fibers capable of maintaining an electrostatic charge.
Pinto also teaches a method for forming a web of non-woven fibers, the method comprising:
disposing a plurality of fibers on a peripheral cylindrical surface of a main cylinder (Detail 1B), the main cylinder rotating in a first direction;
rotating a randomizing cylinder (Detail 4B) having a peripheral cylindrical surface adjacent the main cylinder’s peripheral cylindrical surface, the randomizing cylinder’s peripheral cylindrical surface removing at least some of said plurality of fibers from the main cylinder; and
rotating a doffer cylinder (Detail 5B) having a peripheral cylindrical surface adjacent the randomizing cylinder’s peripheral cylindrical surface, the doffer cylinder’s peripheral cylindrical surface removing at least some of said plurality of fibers from the randomizing cylinder;
wherein the peripheral cylindrical surface of the randomizing cylinder includes protrusions that extend radially at an angle from the peripheral cylindrical surface (must have protrusions, or the fibers could not be transferred; this is how carding machines operate).  
While Pinto essentially teaches the invention as detailed, including protrusions extending radially from the peripheral cylindrical surface of the randomizing cylinder, it is silent as to the angle of those protrusions.  Reeves, however, teaches that it is well known in the art to provide the protrusions of a randomizing cylinder with an angle of about 30 degrees to about 60 degrees (Column 4, lines 45-49; Column 9, lines 40-62).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the protrusions with an angle as taught, so as to grip the fibers from the main cylinder in a proper manner for randomizing.
While Pinto essentially teaches the invention as detailed, it is silent as to the direction of rotation of the components.  Lasenga, however, teaches that it is well known to have the main cylinder and randomizing cylinder rotate in a same first direction (Details 1 and 2, see arrows), and have the doffer cylinder rotate in a second opposite direction (Detail 6, see arrow).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rotated the components as taught, so as to effectively transfer fibers from cylinder to cylinder as needed.  The ordinarily skilled artisan would understand that the directions of rotation would have to be as taught by Lasenga, or the fibers could not be properly transferred in a manner to form an acceptable non-woven web.
In regards to Claim 22, Pinto teaches a first condensing cylinder (First Detail 6) rotating and having a peripheral cylindrical surface adjacent the doffer cylinder’s peripheral cylindrical surface.  While Pinto essentially teaches the invention as detailed, it is silent as to the direction of rotation of the components.  Lasenga, however, teaches that it is well known to have the first condensing cylinder rotating in the first direction (Detail 10; see arrow).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rotated the components as taught, so as to effectively transfer fibers from cylinder to cylinder as needed.  The ordinarily skilled artisan would understand that the directions of rotation would have to be as taught by Lasenga, or the fibers could not be properly transferred in a manner to form an acceptable non-woven web.
In regards to Claim 23, Pinto teaches a second condensing cylinder (Second Detail 6) rotating and having a peripheral cylindrical surface adjacent the first condensing cylinder’s peripheral cylindrical surface.  While Pinto essentially teaches the invention as detailed, it is silent as to the direction of rotation of the components.  Lasenga, however, teaches that it is well known to have the second condensing cylinder rotating in the second direction (Detail 12; see arrow).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rotated the components as taught, so as to effectively transfer fibers from cylinder to cylinder as needed.  The ordinarily skilled artisan would understand that the directions of rotation would have to be as taught by Lasenga, or the fibers could not be properly transferred in a manner to form an acceptable non-woven web.
In regards to Claim 24, Reeves teaches an angle of from about 40 degrees to about 50 degrees (Column 9, lines 40-62).
In regards to Claim 25, Reeves teaches an angle of about 45 degrees (Column 9, lines 40-62).
In regards to Claim 26, Pinto teaches rotating a first condensing cylinder (First Detail 6) rotating and having a peripheral cylindrical surface adjacent the doffer cylinder’s peripheral cylindrical surface, the first condensing cylinder’s peripheral cylindrical surface removing at least some of said plurality of fibers from the doffer cylinder.  While Pinto essentially teaches the invention as detailed, it is silent as to the direction of rotation of the components.  Lasenga, however, teaches that it is well known to have the first condensing cylinder rotating in the first direction (Detail 10; see arrow).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rotated the components as taught, so as to effectively transfer fibers from cylinder to cylinder as needed.  The ordinarily skilled artisan would understand that the directions of rotation would have to be as taught by Lasenga, or the fibers could not be properly transferred in a manner to form an acceptable non-woven web.
In regards to Claim 27, Pinto teaches a second condensing cylinder (Second Detail 6) rotating and having a peripheral cylindrical surface adjacent the first condensing cylinder’s peripheral cylindrical surface, the second condensing cylinder’s peripheral cylindrical surface removing at least some of said plurality of fibers from the first condensing cylinder.  While Pinto essentially teaches the invention as detailed, it is silent as to the direction of rotation of the components.  Lasenga, however, teaches that it is well known to have the second condensing cylinder rotating in the second direction (Detail 12; see arrow).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rotated the components as taught, so as to effectively transfer fibers from cylinder to cylinder as needed.  The ordinarily skilled artisan would understand that the directions of rotation would have to be as taught by Lasenga, or the fibers could not be properly transferred in a manner to form an acceptable non-woven web.
In regards to Claim 28, Reeves teaches an angle of from about 40 degrees to about 50 degrees (Column 9, lines 40-62).
In regards to Claim 29, Reeves teaches an angle of about 45 degrees (Column 9, lines 40-62).
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
The documents cited in the rejection are all previously of record.
It is again noted, while they remain withdrawn, several claims are dependent from claims which no longer exist.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732